Exhibit 10.3

 

AMENDMENT NO. 1 TO

EMPLOYMENT AGREEMENT

 

This Amendment No. 1 is made September 9, 2019 (the “Amendment”) to the
Employment Agreement dated January 8, 2018 (the “Agreement”) by and between
Nortech Systems Incorporated, a Minnesota corporation (the “Company”) and
Constance Beck (“Executive,” and together with the Company, the “Parties”).

 

WHEREAS, the Parties desire to amend the terms of the Agreement as set forth
herein.

 

NOW, THEREFORE, in consideration of the foregoing recitals, premises and mutual
covenants contained in the Agreement and herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the Company and Executive hereby agree as
follows:

 

1.     Definitions. Capitalized terms used and not defined in this Amendment
have the respective meanings assigned to them in the Agreement.

 

2.     Agreement Term. As of the Effective Date (defined below) Section 3 of the
Agreement is hereby amended and restated as follows as follows:

 

"Agreement Term. This Agreement shall commence on the Effective Date and shall
continue, unless sooner terminated in accordance with this Agreement, until
January 8, 2020 (the “Initial Period”); provided, however, this Agreement will
automatically renew for successive one year renewal terms (each a "Renewal
Period" and together with the Initial Period, the “Agreement Period”) unless
either party notifies the other party in writing at least ninety (90) days prior
to expiration of the Initial Period or any Renewal Period. During the Agreement
Period, Executive’s employment may be terminated by the Company with or without
Cause, subject to the provisions of Section 6 of this Agreement, and Executive
may resign or otherwise terminate her employment with the Company at any time,
with or without notice. Notwithstanding the provisions of this Section, the
provisions of Sections 8, 9, 10, 11, 12 and 13 shall survive the termination of
Executive’s employment (for any reason) and remain in full force and effect
thereafter."

 

3.     Rights to Work Product. A new Section 13 shall be added to the agreement
as follows:

 

"13.     Right to Work Product. Executive agrees that all work performed by
Executive as an employee of the Company or pursuant hereto shall be the sole and
exclusive property of the Company, in whatever stage of development or
completion.  With respect to any copyrightable works prepared in whole or in
part by Executive pursuant to his employment, including compilations of lists or
data, Executive agrees that all such works will be prepared as "work-for-hire"
within the meaning of the Copyright Act of 1976, as amended (the "Act"), of
which the Company shall be the "author" within the meaning of the Act.  In the
event (and to the extent) that such works or any part or element thereof is
found as a matter of law not to be a "work-for-hire" within the meaning of the
Act, Executive hereby assigns to the Company the sole and exclusive right, title
and interest in and to all such works, and all copies of any of them, without
further consideration, and agrees to the extent reasonable under the
circumstances, to cooperate with the Company to register, and from time to time
to enforce all patents, copyrights and other rights and protections relating to
such works in any and all countries.  To that end, Executive agrees to execute
and deliver all documents requested by the Company in connection therewith, and
Executive hereby irrevocably designates and appoints the Company as Executive's
agent and attorney-in-fact to act for and on behalf of Executive and in
Executive's stead to execute, register and file any such applications, and to do
all other lawfully permitted acts to further the registration, protection and
issuance of patents, copyrights or similar protections with the same legal force
and effect as if executed by Executive.  The Company shall reimburse Executive
for all reasonable costs and expenses incurred by Executive pursuant to this
paragraph. 

 

1

--------------------------------------------------------------------------------

 

 

4.     Effective Date. This Amendment is deemed to be effective as of January 8,
2019 (the “Effective Date”).

 

5.     Ratification. Except as expressly provided in this Amendment, all of the
terms and provisions of the Agreement are and will remain in full force and
effect and are hereby ratified and confirmed by the Parties.

 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.

 

 

EXECUTIVE:

COMPANY:

       

/s/ Constance M. Beck                                                 

Constance M. Beck, individually

NORTECH SYSTEMS INCORPORATED
a Minnesota corporation

 

 

By:   /s/ Jay D. Miller                                                         

       Jay D. Miller, CEO

 

2